DETAILED ACTION
The instant application having Application No. 16/538,985 filed on 8/13/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

As per Claims 1-20, the claims generally describe masking a first fraction and inputting the masked first fraction into mask adder circuitry of a multiplication circuit or a partial product tree.  Independent Claim 1, for instance, recites “A floating-point unit comprising: operand mask circuitry configured to mask a first fraction…according to a difference between a first exponent associated with the first fraction and a second exponent associated with a second fraction” and “multiplication circuitry…having…a second partial product stage…including…mask adder circuitry…connected to the operand mask circuitry configured to receive the masked first 
However, the specification does not provide a compliant written description of the above claimed functions.  Specifically, the specification does not describe “masking a first fraction” in any detail.  It fails to describe which bits of the fraction are masked, how they are masked, under what conditions the masking would occur, or the result of such masking.  
See e.g. Figures 2-4 and Paragraphs 0017-0018 and 0025-0026 of the instant specification.  It recites:  
“The operand mask circuitry 202 may receive any of the operands associated with the floating-point unit 200. The operand mask circuitry 202 may receive the first fraction 106. The operand mask circuitry 202 may receive a mask command 204, designating the number and direction of bits to mask from the first fraction 106. The mask command 204 may be based on a difference between the first exponent 104 and the second exponent 114. The operand mask circuitry 202 may output a masked first fraction 136 after removed bits 138 have been removed according to the mask command 204.”

In the above citation, the mask command is not described, nor is the relationship between the “number and direction of bits to mask” and the “difference between the first exponent and the 

“The method 300 includes masking a first fraction 106 at block 302. The masking may be performed by the operand mask circuitry 202 of FIG. 2. The masking may be performed according to a difference between the first exponent 104 and the second exponent 114. The masking may be based on a comparison between the first exponent 104 and the second exponent 114. In block 304, the masked first fraction 136 may be inserted into mask adder circuitry 240 of a partial product tree 220. The insertion may include conveying the unmasked bits from the operand mask circuitry 202 to the mask adder circuitry 240. 

In block 306, the masked first fraction 136 may be combined with other partial products 222 of the partial product tree 220. The combination results in the multiplication result 212. The combination may be a summation of the masked first fraction 136 with the partial products 222. It should be appreciated that the partial products 222 may be combined in any way or manner. … In block 308, the multiplication result 212 is combined with the second fraction 116. It should be appreciated that any combination of partial products 222, multiplication results 212, first fractions 106, masked first fractions 136, or second fractions 116 may be a summation, multiplication, subtraction, or division.”

Again, in the above citation, it is not clear what is being computed.  It is not clear how to mask the fraction based on the exponent difference, how they relate to one another, which bits are masked and in what direction they are masked and why they are masked, or what 
As per Claims 2-8, 10-15, and 17-20, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Additionally per Claims 8, 14, and 19, the claims recite combining and/or summing “the first fraction and the second fraction”.  However, the specification clearly only describes combining or summing the masked first fraction and the second fraction.  See e.g. Figure 4 and Paragraph 0019 of the instant specification.  Therefore, the specification does not describe combining “the first fraction and the second fraction” as claimed in Claims 8, 14, and 19.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 14, it recites “the second fraction”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

As per Claim 19, it recites “wherein combining the masked first fraction and the second fraction is a summation”.  There is insufficient antecedent basis for this limitation in the claim.  For instance, Claim 16, from which Claim 19 depends, recites “combining the masked first fraction with partial products” rather than “combining the masked first fraction and the second fraction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubanovich et al. (US 2014/0379773).

As per Claim 1, Rubanovich discloses a floating-point unit (Figure 2, floating-point multiply add (FMA) module 103);  comprising: operand mask circuitry configured to mask a first fraction by generating a masked first fraction according to a difference between a first exponent associated with the first fraction and a second exponent associated with a second fraction (Figures 2, 4, 7 and Paragraphs 0033-0035, 0040, 0105 and 0113, mask module 435 
and multiplication circuitry including a partial product tree configured to output a multiplication result and having a first partial product stage cascaded with a second partial product stage (Figure 2 and Paragraph 0036, multiplier 210 comprises a Wallace tree for summing partial products, wherein a first partial product stage comprises the Wallace tree in multiplier 210 and CSA 215 and a second partial product stage comprises addition module 105); 
the second partial product stage including: multiplier adder circuitry having a multiplier adder input connected to the first partial product stage (Figures 2, 4 and Paragraphs 0041-0043, addition module has inputs connected to the previous stage, wherein adder 430 sums operand C with the product input from multiplier 210/CSA 215);  and mask adder circuitry having a mask adder input connected to the operand mask circuitry configured to receive the masked first fraction (Figure 4 and Paragraphs 0041-0043, OR logic 405 masks significand C, wherein incrementer 415 receives the masked significand C output from OR logic 405 and adds 1). 

As per Claim 9, Rubanovich discloses a floating-point unit (Figure 2, floating-point multiply add (FMA) module 103);  comprising: multiplication circuitry including a partial product tree configured to output a multiplication result and having a first partial product stage cascaded with a second partial product stage (Figure 2 and Paragraph 0036, multiplier 210 comprises a Wallace tree for summing partial products, wherein a first partial product stage comprises the Wallace tree in multiplier 210 and CSA 215 and a second partial product stage comprises addition module 105);  the second partial product stage including: multiplier adder 

As per Claim 13, Rubanovich discloses the floating-point unit of claim 9, wherein the masked first fraction is based on a difference between a first exponent associated with a first fraction and a second exponent associated with a second fraction (Figures 2, 4, 7 and Paragraphs 0033-0035 and 0040, mask module 435 generates a mask according to a difference between exponent for operand C and the multiplication result exponent (A+B), which is associated with the significand for multiplication result AxB). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hickmann et al. (US 2014/0122554).


However, Hickmann teaches a floating-point multiply-add (FMA) unit similar to Rubanovich’s, wherein the multiplication circuitry includes a multiplier having a numerical value of zero (Abstract and Figures 1-2 and Paragraph 0014).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the FMA unit taught by Hickmann with the FMA unit of Rubanovich because it provides reduced power consumption (Hickmann, Abstract and Paragraph 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kennedy et al. (US 2020/0371749) – discloses a multiplier circuit comprising input masking circuitry, multiplier (i.e. partial product generation) circuitry, multiple stages of CSA networks for summing partial products, and a final carry propagate adder.  The inputs may be floating-point numbers for performing multiplication or vectors of smaller (i.e. bfloat16) numbers for performing dot product operations.  The masking circuitry masks least significant bits in accordance with the input number size, and to separate vector values with 0’s.
Luick (US 2003/0212726) – discloses a floating-point multiply-add (FMA) unit in which iterative loops of FMA operations are calculated.  Based on precomputing the result exponent value for each loop (i.e. expA+expB-expC), a mask value is generated 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182